January 27, 2006


Mr. C. Robert Heath
Bickerstaff Heath Smiley Pollan
Kever & McDaniel, L.L.P.
816 Congress Avenue, Suite 1700
Austin, TX 78701-2443

Ms.  Donna  G.  Davidson
Potts & Reilly, L.L.P.
401 West 15th Street, Suite 850
Austin, TX 78701
Mr. Patrick O. Keel
1603 Westover Road
Austin, TX 78703



Honorable John K. Dietz
250th District Court
P. O. Box 1748
Austin, TX 78767

RE:   Case Number:  06-0042
      Court of Appeals Number:  03-06-00023-CV
      Trial Court Number:  D-1-GN-06-0119

Style:      IN RE  THE HONORABLE CHARLES HOLCOMB

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment in the above-referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Ms. Diane O'Neal         |